Case: 12-11636    Date Filed: 12/31/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-11636
                           Non-Argument Calendar
                         ________________________

                        D. C. Docket No. A095-467-499

MEI YUN ZHUO,

                                                                        Petitioner,

                                     versus

UNITED STATES ATTORNEY GENERAL,
                                                                       Respondent.

                         ________________________

                   Petition for Review of a Decision of the
                       Board of Immigration Appeals
                          ________________________

                              (December 31, 2012)

Before MARCUS, KRAVITCH and EDMONDSON, Circuit Judges.


PER CURIAM:

      The BIA denied Mei Yun Zhuo’s untimely motion to reopen removal

proceedings, after the BIA concluded that she failed to demonstrate changed
              Case: 12-11636     Date Filed: 12/31/2012   Page: 2 of 2

country conditions -- particularly in Zhuo’s area of China or for parents of

children born in the United States -- within China.

      Zhuo seeks review of the BIA’s denial of her motion to reopen her removal

proceedings: BIA’s judgment was made in 2008. The motion to reopen was made

in 2011. Zhuo did not demonstrate that changed country conditions within China

excepted her untimely motion to reopen from the Immigration and Nationality

Act’s (“INA”) time limitation on motions to reopen. Nothing shows that the BIA

failed to deal with the evidence, and the BIA did not abuse its discretion by

denying her motion to reopen. So, we deny her petition for review.

      PETITION DENIED.




                                         2